Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Applicant now has amended the independent claim language to now read as “An event storage device comprising a processor and a memory, wherein the processor is configured to: receive images captured in a surveillance area; detect an event generated in the surveillance area; and store, in the memory, an image related to the event, among the received images, and an event level of the event only when the event level is higher than predetermined values set by a user interface, wherein the predetermined values are set to change depending on a time and a type of the event, wherein the type of the event comprise an audio detection event and a motion event, and wherein the event level indicates a degree of occurrence of an event, and is obtained by quantifying the event, wherein the predetermined values for the audio detection event and the predetermined values for the motion event are set differently at a specific time of a day in order to adapt to environment changes.”  
During the time of the said invention, there was no prior art that taught the claim language in its entirety, specifically teaching the predetermined values for the audio detection event and the predetermined values for the motion event are set differently at a specific time of a day in order to adapt to environment changes; in order accurately classify and determine an event occurrence.  The closest prior art at the time Brown et al. (US 20100054540 A1) teaches a surveillance system an adaptation component 808 that may adjust the likelihood values of an object in accordance with a time of day, a surrounding environment of the object, and/or additional object data (Paragraph 76).  Brown however fails to teach audio detection event and the predetermined values for the motion event set for different times of the day in order to accurately determine the occurrence of a specific event.
As a result, the examiner acknowledges the applicant’s inventive entity as novel/patentable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                                                            

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685